 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 679 
In the House of Representatives, U. S.,

September 15, 2009
 
RESOLUTION 
Supporting the goals and ideals of American Legion Day. 
 
 
Whereas, on September 16, 1919, Congress issued the American Legion a Federal charter; 
Whereas the American Legion, a veterans service organization, remains active at the national, State, and local levels; 
Whereas American Legion members, known as Legionnaires, donate millions of volunteer hours in Department of Veterans Affairs medical facilities and State veterans homes; 
Whereas the American Legion sponsors and supports a number of activities for children and youth, including the National Oratorical Contest, Boy Scouts, American Legion Baseball, Boys State, and Boys Nation; 
Whereas the American Legion awards millions of dollars in college scholarships; 
Whereas the American Legion National Emergency Fund provides financial assistance to Legionnaires who are displaced by natural disasters; 
Whereas the American Legion Family Support Network provides assistance to members of the Armed Forces and their families; 
Whereas the American Legion Child Welfare Foundation has provided millions of dollars for programs focused on America’s children and youth, such as the Special Olympics and the Children’s Miracle Network; 
Whereas the American Legion Temporary Financial Assistance program provides grants to veterans who have children and who are experiencing financial hardships; 
Whereas the American Legion remains a steadfast supporter of a strong national defense; 
Whereas the American Legion supports maintaining a viable but principled foreign affairs agenda; 
Whereas the American Legion is a staunch advocate for the principal missions of the Department of Veterans Affairs; 
Whereas the American Legion played a principal role in the drafting of the Serviceman’s Readjustment Act of 1944, also known as the G.I. Bill of Rights; 
Whereas the American Legion supports employment programs and opportunities for veterans; 
Whereas Legionnaires believe a veteran’s service to the United States goes on long after the veteran is discharged from the Armed Forces; and 
Whereas many Americans recognize September 16 of each year as American Legion Day: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of American Legion Day; and 
(2)calls upon the people of the United States to observe American Legion Day with appropriate programs and activities. 
 
Lorraine C. Miller,Clerk.
